Citation Nr: 0825431	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  06-15 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disability, characterized as pes planus, secondary to 
service-connected residuals of right femur fracture with 
degenerative joint disease of the knee and musculoligamentous 
strain.  

2.  Entitlement to service connection for carpal tunnel 
syndrome (CTS), secondary to service-connected residuals of 
right femur fracture with degenerative joint disease of the 
knee and musculoligamentous strain.  

3.  Entitlement to service connection for a left leg and knee 
disability, secondary to service-connected residuals of right 
femur fracture with degenerative joint disease of the knee 
and musculoligamentous strain.  

4.  Entitlement to service connection for loss of strength in 
the right leg, secondary to service-connected residuals of 
right femur fracture with degenerative joint disease of the 
knee and musculoligamentous strain.  

5.  Entitlement to service connection for a bilateral 
shoulder disability, secondary to service-connected residuals 
of right femur fracture with degenerative joint disease of 
the knee and musculoligamentous strain.  

6.  Entitlement to an increase in the 20 percent evaluation 
currently assigned for residuals of right femur fracture with 
degenerative joint disease of the knee and musculoligamentous 
strain.  


REPRESENTATION

Appellant represented by:	John Berry, Attorney


WITNESSES AT HEARING ON APPEAL

The veteran and R. C.


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from April 1960 to June 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 decision by the RO which 
denied service connection for bilateral pes planus, bilateral 
CTS, bilateral shoulder, left knee and leg disabilities, and 
loss of strength in right leg, all claimed as secondary to 
the service-connected residuals of right femur fracture with 
degenerative joint disease of the knee and musculoligamentous 
strain, and an increased rating for the right femur/knee 
disability.  In July 2007, a hearing was held at the RO 
before the undersigned acting member of the Board.  A 
transcript of the hearing was been associated with the claims 
folder.  

The appeal of the denial of service connections for the 
disabilities identified above is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


FINDING OF FACT

The veteran's right leg/knee disability is manifested by 
pain, arthritis, and mild limitation of motion, without 
weakness, ankylosis, subluxation or lateral instability; more 
than moderate functional limitation of motion of the knee or 
hip is not demonstrated.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 20 
percent for residuals of right femur fracture with 
degenerative joint disease of the knee and musculoligamentous 
strain are not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5106, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Part 
4, including Diagnostic Codes 5010-5255 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159 (2007).  

In this case, letters dated in January 2005 and April 2006 
were sent by VA to the veteran in accordance with the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Although 
the later correspondence was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
the claims were readjudicated, and supplemental statements of 
the case (SSOC) were promulgated in June and September 2006, 
and April and June 2007.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) recently held that 
a statement of the case or SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter 
Mayfield III].  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See Mayfield III, 
(citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).  

Here, the veteran was notified of the evidence that was 
needed to substantiate his claim for an increased rating for 
his service-connected right leg and knee disability; what 
information and evidence that VA will seek to provide and 
what information and evidence the veteran was expected to 
provide, and that VA would assist him in obtaining evidence, 
but that it was ultimately his responsibility to give VA any 
evidence pertaining to his claims, including any evidence in 
his possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  The veteran was notified what 
evidence was necessary to establish a higher evaluation for 
his right leg/knee disability, and why the current evidence 
was insufficient to award the benefits sought.  

The veteran's service medical records and all VA and 
available private medical records identified by him, 
including his Social Security disability records have been 
obtained and associated with the claims file.  The veteran 
was examined by VA during the pendency of the appeal, and 
testified before the undersigned acting member of the Board 
at the RO in July 2007.  Based on a review of the claims 
file, the Board finds that there is no indication in the 
record that any additional evidence relevant to the issues to 
be decided herein is available and not part of the claims 
file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007) [hereinafter Mayfield III].  

The Board notes further, however, that for an increased-
compensation claim, § 5103(a) requires, at a minimum, that 
the Secretary notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  

Concerning the veteran's claims for a higher evaluation for 
right leg/knee disability, the veteran was notified by VA in 
April 2006, to submit evidence which showed that his 
disability had worsened and the effect his disability had on 
his daily activities.  The letter provided examples of the 
types of evidence the veteran could submit and informed him 
that VA would assist him in obtaining any such evidence.  At 
the personal hearing in July 2007, the veteran reported the 
effects his right leg/knee disability had on his daily 
activities.  Thus, to the extent that the VCAA notice in this 
case is deemed to be deficient under Vazquez-Flores, based on 
the communications sent to the veteran and his attorney over 
the course of this appeal, he clearly has actual knowledge of 
the evidence he is required to submit in this case and based 
on his contentions as well as the communications provided to 
him by VA, it is reasonable to expect that he understands 
what is needed to prevail.  See Simmons v. Nicholson, 487 F. 
3d 892 (2007); see also Sanders v. Nicholson, 487 F. 3d 881 
(2007).  Under the circumstances of this case, the Board 
finds that the veteran is not prejudiced by moving forward 
with a decision on the merits at this time.  

The Board concludes that any deficiency in the notice to the 
veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, supra (finding that even though the 
Board erred by relying on various post-decisional documents 
to conclude that adequate 38 U.S.C.A. § 5103(a) notice had 
been provided to the appellant, the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claim, and the error 
was harmless).  Additionally, there has been no prejudice to 
the veteran in the essential fairness of the adjudication.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  

Legal Criteria

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When the appeal arises from an initial assigned 
rating, consideration must be given to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, staged ratings are 
also appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45.  

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Board noted that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion 
should be considered.  

The veteran is currently assigned a 20 percent evaluation for 
his right leg/knee disability under Diagnostic Codes (DC) 
5010-5255 for arthritis due to trauma substantiated by x-ray 
evidence.  

Traumatic arthritis is rated under DC 5003, the code for 
degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010 (2007).  
DC 5003 specifies that degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (DC 5200 etc.).  When 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

In the absence of limitation of motion, a 20 percent 
evaluation will be assigned with x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
A 10 percent evaluation will be assigned with x-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups.  Note (1): The 20 pct and 10 pct ratings based 
on x-ray findings, above, will not be combined with ratings 
based on limitation of motion.  

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees; 10 percent 
evaluation if limited to 45 degrees; 20 percent evaluation if 
limited to 30 degrees, and a 30 percent evaluation if flexion 
is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees; 10 percent 
evaluation if extension is limited to 10 degrees; 20 percent 
evaluation if extension is limited to 15 degrees; 30 percent 
evaluation if extension is limited to 20 degrees; 40 percent 
evaluation if extension is limited to 30 degrees, and a 50 
percent evaluation is assigned if extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

The normal range of motion for a knee joint is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2007).  

Under DC 5255, impairment of the femur, an 80 percent 
evaluation is assigned for fracture of the shaft or 
anatomical neck with nonunion, with loose motion (spiral or 
oblique fracture).  A 60 percent evaluation is assigned when 
there is fracture of the surgical neck of the femur with 
false joint or, with nonunion, without loose motion, 
weightbearing preserved with the aid of a brace.  An 
evaluation of 30 percent is awarded when there is malunion of 
the femur with marked knee or hip disability.  When there is 
malunion of the femur with moderate knee or hip disability, a 
20 percent rating is assigned.  38 C.F.R. § 4.71a, DC 5255.  

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate or a 30 percent 
evaluation if it is severe. 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

The evaluation of the same disability under various diagnoses 
is to be avoided. 38 C.F.R. § 4.14 (2007).  However, § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology. VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 
(August 14, 1998).

The VA General Counsel has also held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg), may be assigned for disability of the 
same joint. VAOGCPREC 9-2004 (September 17, 2004).


Analysis

In this case, the clinical and diagnostic findings on VA 
examination in February 2005 showed no limitation of motion 
or impairment in the right leg/knee to the degree required 
for an evaluation higher than 20 percent under any of the 
applicable rating codes.  As noted above, an evaluation 
higher than 20 percent under DC 5260 or 5261 based on 
limitation of motion requires flexion limited to 15 degrees 
or less or extension to 20 degrees or more.  During the 
February 2005 examination the veteran's flexion of the knee 
was limited to no less than 120 degrees, albeit with pain, 
and extension was to five degrees.  There was no instability, 
subluxation, weakness, locking, swelling, abnormal motion, 
crepitus, or guarding.  X-ray studies showed moderate 
patellofemoral and mild medial compartment degenerative joint 
disease in the right knee and a normal right hip.  These 
findings are consistent with noncompensable evaluations under 
DCs 5260 and 5261.  

While the veteran complains of chronic right knee pain, 
particularly on squatting or with repetitive use, there was 
no objective evidence of any significant impairment on 
examination.  The veteran had good strength and no more than 
mild limitation of motion in his right knee.  He does not use 
any assistive devices, such as, a brace or cane, and can walk 
about a mile on a good day and about a block on a bad day.  
Thus, the Board finds no basis for the assignment of a higher 
schedular evaluation than is currently assigned.  

The Board has also examined all other potentially applicable 
diagnostic codes pertinent to the leg/knee.  However, DC 5256 
requires ankylosis of the knee joint, which is not present in 
this case.  DC 5258 provides for a 20 percent rating when 
there is dislocation of cartilage with frequent episodes of 
locking, pain, and effusion, and DC 5262 allows for a 20 
percent rating when there is malunion of the tibia and fibula 
with moderate knee or ankle disability.  DC 5257 provides for 
a 20 percent evaluation when there is moderate recurrent 
subluxation or lateral instability.  None of these codes are 
applicable based on the facts of this case.  Therefore, these 
diagnostic codes are factually inapplicable in this case.  
See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that 
the Board's choice of diagnostic code should be upheld so 
long as it is supported by explanation and evidence).  

Based on the veteran's testimony and the objective findings 
on VA examination during the pendency of this appeal, the 
Board finds that a schedular evaluation in excess of 20 
percent is not warranted under any of the applicable rating 
codes discussed above.  

Consideration must also be given to any functional impairment 
of the veteran's ability to engage in ordinary activities and 
the effect of pain on his functional abilities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59 (2007).  In DeLuca, the Court held 
that in evaluating a service-connected disability involving a 
joint, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  The 
Court held that Diagnostic Codes pertaining to range of 
motion do not subsume 38 C.F.R. §§ 4.40 and 4.45, and that 
the rule against pyramiding set forth in 38 C.F.R. § 4.14 
does not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
use during flare-ups.  

It is acknowledged that the veteran has subjective complaints 
of pain affecting his ability to engage in certain 
activities, particularly requiring squatting or lifting.  In 
this case, while the veteran had some mild pain and mild to 
moderate weakness and fatigability during repetitive 
movements, the examiner indicated that there was no 
additional range of motion loss.  The examiner's 
characterization of no more than "mild to moderate" 
fatigability and weakness and no additional limitation of 
motion does not suggest a level of impairment commensurate 
with marked disability.  Therefore, the Board finds that an 
increased evaluation based on additional functional loss due 
to the factors set forth above are not demonstrated.  

While the veteran is competent to offer evidence as to the 
visible symptoms or manifestations of a disease or 
disability, his belief as to its current severity under 
pertinent rating criteria or the nature of the service-
connected pathology is not probative evidence.  Only someone 
qualified by knowledge, training, expertise, skill, or 
education, which the veteran is not shown by the record to 
possess, may provide evidence requiring medical knowledge.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

Applying all of the appropriate diagnostic codes to the facts 
of this case, the objective assessment of the veteran's 
present impairment of the right leg/knee does not suggest 
that he has sufficient symptoms so as to a warrant an 
evaluation in excess of 20 percent.  Accordingly, the Board 
finds that the 20 percent evaluation assigned for the 
veteran's right leg/knee disability accurately depicts the 
severity of the condition for the entirety of the rating 
period on appeal, and there is no basis for higher staged 
ratings.  

Finally, in view of the Court's holding in Hart v. Mansfield, 
21 Vet. App. 505 (2007), the Board has considered whether the 
veteran was entitled to staged ratings for his right leg/knee 
disability.  However, upon review of all the evidence of 
record, the Board finds that at no time during the pendency 
of the claim for an increased rating for the right leg/knee 
disability, to include consideration of the one-year period 
before the claim was received, has the veteran's disability 
been more or less disabling than is reflected in the 20 
percent evaluation assigned.  


ORDER

An increased rating for residuals of right femur fracture 
with degenerative joint disease of the knee and 
musculoligamentous strain is denied.  




REMAND

The veteran's service medical records show that he sustained 
fractures of both right femoral condyles in January 1963 when 
a torpedo slipped from a cart and "smashed" his right thigh 
and knee against the bulkhead.  X-ray evidence confirmed the 
fractures which extended into the joint.  A long-leg cast was 
applied.  However, the veteran's June 1963 separation 
examination is negative for any treatment, complaint, or 
diagnosis of foot disability, hand disability, left and knee 
disability, or bilateral should disability.  

At the personal hearing, the veteran asserted that all of the 
disabilities for which he now seeks service connection were 
due to injuries sustained in a torpedo accident in service.  
He described in detail the accident that resulted in his 
service-connected right leg and knee disability.  In 
particular, a 1400 pound torpedo knocked him down and pushed 
him for 15 to 20 feet until valve guards stopped the torpedo 
pinning the veteran.  He asserted that his hands, shoulders, 
feet, and left leg were injured when he was pushed or dragged 
by the torpedo.  
 
While the veteran was afforded several VA examinations during 
the course of this appeal, the examinations did not address 
whether his claimed disabilities were a direct result of the 
in-service incident where he was pinned by a torpedo.  On 
remand, the veteran should be afforded a new examination to 
determine what relationship, if any, between the veteran's 
in-service accident and any current foot, hand or carpal 
tunnel syndrome, left leg and knee, loss of strength of the 
right leg, and/or bilateral shoulder disabilities.  

Part of VA's duty to assist in the development of a claim, 
includes obtaining a VA examination, particularly when there 
is a question as to whether a disability was present in 
service.  Where, as here, the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill the statutory duty to 
assist.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers who treated him for any foot, 
hand, left leg and knee, loss of strength 
in the right leg, or bilateral shoulder 
problems since his discharge from 
service.  After securing the necessary 
release, the RO should attempt to obtain 
copies of all medical records from the 
identified treatment sources not already 
of record, and associate them with the 
claims folder.  If records cannot be 
obtained, this should be noted in the 
claims folder, and the veteran should be 
notified and so advised.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and, if feasible, etiology of any 
identified bilateral foot, hand (to 
include CTS), left leg and knee, loss of 
strength in the right leg, and bilateral 
shoulder disability.  The claims folder 
and a copy of this REMAND must be made 
available to the examiner for review, and 
a notation to the effect that this record 
review took place should be included in 
the report of the examiner.  All 
appropriate testing should be undertaken 
in connection with this examination.  The 
pertinent clinical findings documented in 
the record, and reasons that form the 
basis of any opinion should be clearly 
set forth in the report.  The examiner 
should provide an opinion as to the 
following:  

I.  Is it at least as likely as not 
that any identified foot, hand, left 
leg and knee, loss of strength of 
the right leg, and/or bilateral 
shoulder disability had its onset in 
service?  

II.  Is it at least as likely as not 
that any identified foot, hand, left 
leg and knee, loss of strength of 
the right leg, and/or bilateral 
shoulder disability is proximately 
due to or the result of, or 
aggravated by the service-connected 
right leg/knee disability?  

Note: The term "at least as likely 
as not" does not mean merely within 
the realm of medical possibility, 
but rather that the weight of 
medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically 
sound to find in favor of causation 
as it is to find against it.  

Note: he term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying 
condition, as contrasted with 
temporary or intermittent flare-ups 
of symptomatology which resolve with 
return to the baseline level of 
disability.  

If the physician is unable to make any 
determination, her or she should so state 
and indicate the reasons.  The findings 
should be typed or otherwise recorded in 
a legible manner for review purposes.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  If feasible, a 
copy of all notifications should be 
associated with the claims folder.  The 
veteran is advised that his failure to 
report for a scheduled examination 
without good cause may have an adverse 
effect on his claim.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the AMC should determine whether the 
examiner has responded to all questions 
posed.  If not, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2007).  

5.  After the requested development has 
been completed, the RO should review and 
adjudicate the merits of the claims based 
on all the evidence of record and all 
governing legal authority, including the 
VCAA and implementing regulations, and 
any additional information obtained as a 
result of this remand.  This should 
include consideration of whether any 
identified foot, hand, left leg and knee, 
loss of strength of the right leg, and/or 
bilateral shoulder disability is 
proximately due to or the result of, or 
aggravated by the service-connected right 
leg/knee disability.  If the benefits 
sought on appeal remain denied, the 
veteran and his attorney should be 
furnished a Supplemental Statement of the 
Case, and given the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The appellant need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
David L. Wight
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


